Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claims 12 and 13 depends on themselves. The Examiner considers claim 12 depends on claim 11, and claim 13 depends on claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 11, 12, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US Patent 6,069,918, IDS), hereinafter referred as Meyer.

Regarding claim 11, Meyer discloses an electronic device for determining a physical characteristic of an object (Fig. 1), the electronic device comprising: 
a memory (Fig. 1, #4); 
Fig. 1, #2); and 
a physical characteristics management engine (Fig. 1, part of processor 2), coupled to the memory and the at least one processor, configured to: 
recognize an object in a candidate image (col. 4, lines 36 – 67, recognize “moved object” and “no moved object”), 
extract a plurality of candidate parameters of the recognized object in the candidate image (col. 4, lines 6 – 67, extracting texture value), 
determine physical characteristics of at least one portion of the recognized object in the candidate image (col. 4, lines 6 – 67, position move (physical characteristics)) by comparing the plurality of candidate parameters with a plurality of reference parameters of a reference object in a reference image (col. 4, lines 6 – 67, comparing current picture texture value with older picture texture value), and 
store the physical characteristics of the at least one portion of the recognized object (col. 10, lines 17 – 30, overwrite (store) object as “moved object”).  

Regarding claim 12 (depends on claim 11), Meyer disclosed the device wherein the physical characteristics management engine is further configured to:  - 41 -0201-2312 (P24641-US/DMC) 
determine geometric parameters of the physical characteristics of the at least one portion of the recognized object (col. 6, lines 32 – 46, object size and position), 
generate at least one of a visual indication, feedback information, or a control instruction for the physical characteristics of the at least one portion of the recognized col. 6, lines 1 – 18, generate a visual mask), and
store or display the at least one of the visual indication, the feedback information, or the control instruction for the physical characteristics of the at least one portion of the recognized object in the candidate image, or send the at least one of the visual indication, the feedback information, or the control instruction to another electronic device for automatically performing a control operation (since the device has a memory (Fig. 1, #4), and mask is manipulated during process (Fig. 3 and Figs. 5 – 8), it is apparent that mask is buffered/stored).  

Regarding claim 14 (depends on claim 12), Meyer disclosed the device 
wherein the candidate parameter comprises at least one of metadata information about the recognized object in the candidate image, pixel information of each portion of the recognized object in the candidate image (col. 6, lines 1 – 65), a location of each portion of the recognized object in the candidate image (col. 6, lines 32 – 46, object size and position), or a color, an intensity (col. 6, lines 19 – 31, gray value), a shape, or a size of each pixel of each portion of the recognized object in the candidate image, and 
wherein the reference parameters comprises at least one of metadata information about the reference object in the reference image, pixel information of each portion of the reference object in the reference image (col. 6, lines 1 – 65, older picture has corresponding parameters for comparison), a location of each portion of the reference - 42 -0201-2312 (P24641-US/DMC)object in the reference image (col. 6, lines 32 – 46, object size and position), or a color, an intensity (col. 6, lines 19 – 31, gray value), a shape, or a size of each pixel of each portion of the reference object in the reference image.  

Regarding claim 15 (depends on claim 12), Meyer disclosed the device wherein the reference object represents a same or a similar characteristic of the object of the candidate image, and wherein the physical characteristic represents an intrinsic property of the recognized object (col. 6, lines 1 – 65, compared with a same or a similar characteristic of the object of the candidate image, like pixel information, position, gray value, etc.).  

Regarding claim 18 (depends on claim 13), Meyer disclosed the device wherein the geometric parameter comprises a location, a size (col. 6, lines 32 – 46, object size and position), a shape, or an intensity of the physical characteristics of the at least one portion of the recognized object in the candidate image (col. 6, lines 19 – 31, gray value).  
 
Regarding claims 1, 2, 4, 5 and 8, they are corresponding to claims 11, 12, 14, 15 and 18, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 11, 12, 14, 15 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Jun et al. (US Patent Application Publication 2016/0139671, IDS), hereinafter referred as Jun.

Regarding claim 13 (depends on claim 12), Meyer disclosed the device wherein the physical characteristics management engine is further configured to: 
automatically provide an indication (recommendation) to the user at the at least one portion of the recognized object in the candidate image, wherein the indication (recommendation) comprises indication of a shape change about the comparison (Fig. 7 and Fig. 8, col. 7, lines 30 – 48, a shape orientation change).
However, Meyer fails to explicitly disclose the device wherein detect a gesture performed on the at least one portion of the recognized object in the candidate image, and automatically provide a recommendation to the user after detecting a gesture.  
However, in a similar field of endeavor Jun discloses a system for handling haptic effect in electronic device (abstrct). In addition, Jun discloses the system wherein detect a gesture performed on the at least one portion of the recognized object in the candidate image, and automatically provide a recommendation to the user after detecting a gesture (Fig. 22A, [0196, 0201]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer, and detect . The motivation for doing this is that more advance feature can be provided so that the application of Meyer can be extended.
 
Regarding claim 3, it is corresponding to claim 13, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 13.

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Zhao et al. (US Patent Application Publication 2019/0188495), hereinafter referred as Zhao.

Regarding claim 16 (depends on claim 12), Meyer fails to explicitly disclose the device wherein the extracting of the plurality of candidate parameters of the recognized object in the candidate image comprises: 
preprocessing the candidate image for at least one of removal of noise from the candidate image or correcting processing parameters of the recognized object in the candidate image using at least one of an artificial intelligence model or a machine learning model; and 
extracting the plurality of candidate parameters of the recognized object in the preprocessed candidate image using at least one of the artificial intelligence model or the machine learning model.  
Fig. 3). In addition, Zhao discloses the system wherein 
preprocessing the image for removal of noise from the image using at least one of an artificial intelligence model or a machine learning model ([0044], step 162); and 
extracting the plurality of parameters in the preprocessed candidate image using at least one of the artificial intelligence model or the machine learning model ([0044], step 164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer, and preprocessing the candidate image for at least one of removal of noise from the candidate image or correcting processing parameters of the recognized object in the candidate image using at least one of an artificial intelligence model or a machine learning model; and extracting the plurality of candidate parameters of the recognized object in the preprocessed candidate image using at least one of the artificial intelligence model or the machine learning model. The motivation for doing this is that more advance technology can be used so that the application of Meyer can be extended.

Regarding claim 17 (depends on claim 12), Meyer disclosed the device wherein the determining of the physical characteristics of at least one portion of the recognized object in the candidate image by comparing the plurality of candidate parameters with the plurality of reference parameters of reference object in the reference image comprises: 
col. 4, lines 6 – 67, analyze by comparing current picture texture value with older picture texture value); 
identifying differences between the plurality of candidate parameters and the plurality of reference parameters based on the analysis (col. 4, lines 6 – 67, identifying whether differences is above a threshold); and 
determining the physical characteristics based on the differences (col. 4, lines 6 – 67, determine position move based on the differences).  
However, Meyer fails to explicitly disclose the device wherein performing an analysis using at least one of an artificial intelligence model or a machine learning model.  
However, in a similar field of endeavor Zhao discloses a system for image processing (Fig. 3). In addition, Zhao discloses the system wherein performing an analysis using at least one of an artificial intelligence model or a machine learning model ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer, and performing an analysis using at least one of an artificial intelligence model or a machine learning model. The motivation for doing this is that more advance technology can be used so that the application of Meyer can be extended.

.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Jun, and in further view of Redden et al. (US Patent Application Publication 2018/0330166), hereinafter referred as Redden.

Regarding claim 19 (depends on claim 13), Meyer in view of Jun fails to explicitly disclose the device wherein the determining of the geometric parameters of the physical characteristics of the at least one portion of the recognized object comprises: 
preprocessing the physical characteristics of the at least one portion of the recognized object using at least one of a box generator or a shape generator of a cascaded artificial intelligence model; and 
determining the geometric parameters of the preprocessed characteristics using the cascaded artificial intelligence model.  
However, in a similar field of endeavor Redden discloses a system for image processing (abstract). In addition, Redden discloses the system wherein preprocessing the image using at least one of a box generator (Fig. 9, [0125], bounding box) of a cascaded artificial intelligence model (Fig. 3, [0063]); and 
determining the geometric parameters of the preprocessed characteristics using the cascaded artificial intelligence model ([0059, 0062, 0063, 0125], location and size for bounding box). 
. The motivation for doing this is that more advance technology can be used so that the application of Meyer can be extended.
 
Regarding claim 9, it is corresponding to claim 19, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 19.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Jun, and in further view of Ongun et al. (“Paire 3D Model Generation with Conditional Generative Adversarial Networks”, Computer Vision –ECCV 2018 Workshops, September 8-14, 2018, pp 473-487), hereinafter referred as Ongun.

Regarding claim 20 (depends on claim 13), Meyer in view of Jun fails to explicitly disclose the device wherein the generating of the at least one of the visual indication, the feedback information, or the control instruction for the physical characteristics of the at least one portion of the recognized object based on the geometric parameters comprises: 

determining a level of intensity of the geometric parameters of the physical characteristics of the at least one portion of the recognized object based on the GAN model; 
generating realistic samples of the physical characteristics of the at least one portion based on the conditional labels; and 
generating at least one of the visual indication, the feedback information, or the control instruction for the physical characteristics of the at least one portion based on the realistic samples.
However, in a similar field of endeavor Ongun discloses a system for image processing (abstract). In addition, Ongun dden discloses the system wherein 
inputting conditional labels into a generator and a discriminator using an advanced generative adversarial network (GAN) model (pages 476 – 479, input with label); 
determining a level of intensity of the geometric parameters of the physical characteristics of the at least one portion of the recognized object based on the GAN model (pages 476 – 479, determines G(z|y)); 
generating realistic samples of the physical characteristics of the at least one portion based on the conditional labels (pages 476 – 479, realistic sample); and 
generating at least one of the visual indication, the feedback information, or the control instruction for the physical characteristics of the at least one portion based on the realistic samples (pages 476 – 479, positive/negative feedback). 
. The motivation for doing this is that more advance technology can be used so that the application of Meyer can be extended.
 
Regarding claim 10, it is corresponding to claim 20, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/QIAN YANG/Primary Examiner, Art Unit 2668